J FltEDINCtKjml




                                                                    FILE COPY


         RE:   Case No.   15-0675                                 DATE:   9/4/2015
         COA #:   12-15-0004-CV         TC#:   CV04637
STYLE:   RON SEALE,     INDIVIDUALLY AND AS THE REPRESENTATIVE OF THE
ESTATE   OF   CLARA   LAVINIA   SEALE
    v.   HORACE   TRUETT SEALE AND WIFE,         NAN SEALE
      A petition for review was filed today in the above-styled
case.  Respondent may file either a response, or a waiver of
response.  If you file a waiver, the Court will not grant the
petition without first requesting a response.   (Tex. R. App. P.
53.3)  There is no fee for a response or a waiver.




                                 MS.    CATHY     S.    LUSK
                                 CLERK, TWELFTH COURT OF APPEALS
                                 1517 WEST FRONT, SUITE 354 -
                                 TYLER, TX  75702